This cause is before the court upon the respondent’s filing of a document styled “affidavit of compliance” pursuant to Gov.Bar R. V(8)(E)(3) and this court’s November 9, 2009 order of suspension.
Upon consideration thereof, it is ordered by the court that the document is stricken because the affidavit is not notarized.
It is further ordered that within ten days of the date of this order, the respondent shall file a notarized affidavit of compliance as required by Gov.Bar R. V(8)(E)(3) and the court's suspension order.